Leave to appeal and to modify the stay is granted, the December 27,1982 orders of the Appellate Division are vacated, and the within matter is remanded to the Hon. John E. Keefe, J.S.C., for further proceedings consistent with his order and opinion of September 24, 1982 and October 15, 1982, which proceedings shall include, but not be limited to, discovery and related pretrial activities; provided, however, that no asbestos case shall be tried except on application to Judge Keefe for good cause shown. Jurisdiction is not retained.